MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	25	
Docket:	   Cum-18-278	
Argued:	   February	7,	2019	
Decided:	  February	14,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
                                                                                         	
            PETITION	OF	EDWIN	R.	JONAS	III	FOR	REINSTATEMENT		
                   TO	THE	BAR	OF	THE	STATE	OF	MAINE	
                                    	
	
PER	CURIAM	

      [¶1]		Edwin	R.	Jonas	III	appeals	from	a	judgment	of	a	single	justice	of	the	

Maine	 Supreme	 Judicial	 Court	 (Gorman,	 J.)	 denying	 his	 petition	 for	

reinstatement	to	the	Maine	Bar.		This	is	Jonas’s	second	appeal	in	this	matter.		

On	his	first	appeal	from	the	denial	of	his	petition,	we	remanded	the	matter	after	

clarifying	that	the	admissibility	of	evidence	is	to	be	determined	pursuant	to	the	

reasonable	 person	 standard	 rather	 than	 the	 Maine	 Rules	 of	 Evidence—the	

original	 ruling,	 before	 clarification,	 may	 have	 resulted	 in	 the	 exclusion	 of	

evidence	 that	 would	 have	 been	 admissible	 pursuant	 to	 the	 more	 inclusive	

standard.		See	In	re	Edwin	R.	Jonas	III,	2017	ME	115,	¶¶	1-3,	164	A.3d	120.			

      [¶2]		On	remand,	we	indicated	that,	in	addition	to	the	evidence	admitted	

in	 the	 original	 proceeding,	 the	 single	 justice	 should	 “consider	 only	 (1)	 the	

evidence	that	was	explicitly	offered	and	excluded	based	on	the	application	of	

the	 Rules	 of	 Evidence	 and	 that	 was	 not	 otherwise	 admitted,	 and	 (2)	 to	 the	
2	
extent	 allowed	 by	 the	 single	 justice,	 any	 evidence	 of	 reinstatement	 or	

disciplinary	 actions,	 further	 litigation,	 or	 other	 evidence	 deemed	 relevant	 by	

the	single	justice	that	has	occurred	after	the	closing	of	evidence	in	the	original	

trial.”		Id.	¶	39.		Jonas	contends	that	the	limited	scope	of	our	remand	denied	him	

due	 process	 of	 the	 law	 and	 that	 the	 evidence	 he	 presented	 supports	 his	

reinstatement.				

	     [¶3]		During	the	proceedings	on	remand,	the	single	justice	adhered	to	the	

parameters	that	we	articulated	in	the	 mandate.		 Therefore,	Jonas’s	argument	

that	 he	 should	 have	 been	 entitled	 to	 present	 evidence	 outside	 of	 those	

parameters	constitutes	a	challenge	to	our	prior	decision	establishing	the	nature	

and	scope	of	the	remand	proceedings.			

	     [¶4]	 	 Contrary	 to	 his	 contention,	 Jonas	 has	 not	 demonstrated	 that	 the	

process	prescribed	in	our	opinion	and	then	implemented	by	the	single	justice	

resulted	 in	 an	 erroneous	 or	 unjust	 outcome.	 	 See	 Greaton	 v.	 Greaton,	

2012	ME	17,	 ¶	 7,	 36	 A.3d	 913	 (“In	 appealing	 a	 judgment,	 it	 is	 not	 enough	 to	

challenge	 procedural	 errors	 allegedly	 made	 by	 the	 trial	 court	 without	 also	

showing	 actual	 error	 in	 the	 judgment.”).	 	 Nor	 does	 he	 seem	 to	 recognize	 the	

mitigatory	opportunity	of	the	additional	process,	which	allowed	him	to	present	

additional	evidence	developed	since	the	original	trial,	that	has	been	available	

to	him	since	we	remanded	the	matter	almost	two	years	ago.			
                                                                                       3	
	     [¶5]	 	 The	 additional	 evidence	 he	 now	 argues	 he	 is	 entitled	 to	 present,	

even	though	 it	is	outside	the	scope	of	what	we	stated	could	be	 presented	on	

remand,	would	not	change	the	outcome	of	the	case	given	his	own	description	

of	what	such	evidence	would	show	and	the	weight	that	the	single	justice	gave	

to	the	great	amount	of	contrary	evidence	admitted	against	him.				

      [¶6]		Balancing	the	factors	relevant	to	a	determination	of	what	process	is	

due,	including	Jonas’s	interest	in	his	professional	license	and	the	burden	that	

remanding	the	matter	again	would	place	on	limited	judicial	time	and	resources,	

we	conclude	that	Jonas	was	not	deprived	of	due	process	by	the	limited	scope	of	

the	remand.		See	Mathews	v.	Eldridge,	424	U.S.	319,	335	(1976);	see	also	Fichter	

v.	 Bd.	 of	 Environmental	 Protection,	 604	 A.2d	 433,	 436-37	 (Me.	 1992)	 (stating	

that	 due	 process	 “requirements	 are	 flexible	 and	 entail	 no	 specified	 form	 or	

procedure”;	instead,	“[w]hat	process	is	 due	will	vary	from	case	to	case	.	.	.	to	

assure	 the	 basic	 fairness	 of	 each	 particular	 action	 according	 to	 its	

circumstances”	(alterations	in	original)).		

	     [¶7]	 	 The	 only	 remaining	 issue	 we	 need	 address	 is	 whether	 the	 entire	

record,	 including	 the	 evidence	 Jonas	 and	 the	 Board	 of	 Overseers	 of	 the	 Bar	

introduced	 on	 remand,	 compelled	 the	 single	 justice	 to	 change	 her	 original	
4	
conclusions,	all	of	which	are	supported	by	the	record.1		Even	with	the	evidence	

presented	to	the	single	justice	on	remand,	we	note	the	great	deal	of	competent	

evidence	that	the	single	justice	relied	on	in	her	findings	to	conclude	that	Jonas	

should	not	be	reinstated.				

          [¶8]		A	review	of	the	evidence	Jonas	introduced	on	remand	supports	the	

single	justice’s	assessment	that	it	added	“little	.	.	.	to	the	issue	to	be	decided	in	

this	 matter—that	 is,	 Jonas’s	 demonstration	 of	 the	 evidence	 necessary	 for	

reinstatement.”		The	evidence,	including	the	evidence	introduced	by	the	Board	

of	 events	 since	 the	 closing	 of	 evidence	 in	 the	 original	 trial,	 demonstrates	 a	

continuing	 practice	 of	 frivolous	 and	 vexatious	 actions	 and	 use	 of	 court	

pleadings	and	processes	for	improper	purposes.			

          [¶9]		 We	discern	 no	error	in	the	single	 justice’s	ultimate	conclusion	on	

remand	that	Jonas	did	not	meet	his	burden	“to	satisfy,	by	clear	and	convincing	

evidence,	each	of	the	criteria	for	reinstatement	set	out	in	M.	Bar	R.	29(e).”				

          The	entry	is:	
                      Judgment	affirmed.	
	
	         	       	        	       	        	

     1	 	 The	 single	 justice’s	 first	 judgment	 analyzed	 Jonas’s	 petition	 pursuant	 to	 the	 reinstatement	

factors	 enumerated	 in	 the	 then	 applicable	 M.	 Bar	 R.	 7.3(j).	 	 The	 single	 justice’s	 second	 judgment	
analyzed	Jonas’s	petition	pursuant	to	current	M.	Bar	R.	29(e),	which	replaced	the	former	rule	after	
the	first	judgment	was	entered.		The	findings	in	the	first	opinion	remain	relevant	because	the	rules	
are—with	the	exception	of	a	few	inapplicable	subsections—substantively	the	same.		Compare	M.	Bar	
R.	7.3(j)(5)(A)-(F)	(Tower	2014)	with	M.	Bar	R.	29(e)(1)-(8).		
                                                                                  5	
James M. Bowie, Esq. (orally), Thompson Bowie & Hatch LLC, Portland, for
appellant Edwin R. Jonas III

Aria Eee, Esq. (orally), Board of Overseers of the Bar, Augusta, for appellee Board
of Overseers of the Bar
	
	
Maine	Supreme	Judicial	Court	docket	number	Bar-13-16	
FOR	CLERK	REFERENCE	ONLY